Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application TW106143451 filed on December 12, 2017.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss minor claim clarifications to place this application in a Condition for Allowance.   An after final amendment may be entered and considered to avoid a filing a RCE. 
 
35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-10 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-10, a contour determination unit that determines is considered to read on Fig. 3 a contour determination unit 121 (US 2019-0182439 [0026]); an area determination unit that fuses is considered to read on Fig. 3 an area determination unit 122  (US 2019-0182439 [0027]); an image capture device that captures a visual image and a thermal image is considered to read on Fig. 3 image capturing device 11 (US 2019-0182439 [0036]); a processor that fuses the thermal image is considered to read on Fig. 3 image processor 12  (US 2019-0182439 [0026]); a background temperature estimation unit that determines the background temperature is considered to read on Fig. 3 a background temperature estimation unit 131  (US 2019-0182439 [0029]); a temperature compensation unit that obtains the subject temperature is considered to read on Fig. 3 a temperature compensation unit 132  (US 2019-0182439 [0030]); a visual image sensor that captures a visual image is considered to read on Fig. 3 visual image sensor 111 (US 2019-an operation unit that compensates temperature is considered to read on Fig. 3 operation unit 13 (US 2019-0182439 [0026]); and a thermal image sensor that captures a thermal image is considered to read on Fig. 3 a thermal image sensor 112 (US 2019-0182439 [0024]).


RESPONSE TO ARGUMENTS
Applicant’s amendments and arguments filed on 4/14/21 have been fully considered and the rejections with drawn in light of Applicant’s amendment.  However, based upon further consideration a new ground of rejection is entered in view of HUANG et al. (US Pub. No.: 2014-0062981) and in light of Applicant’s amendment.  


Regarding Applicant’s remarks on Pages 8-13 directed towards the cited prior art of record and amended claims, Applicant’s amendments and arguments filed on 4/14/21 have been fully considered and the rejections with drawn in light of Applicant’s amendment.  However, based upon further consideration a new ground of rejection is entered in view of HUANG et al. (US Pub. No.: 2014-0062981) and in light of Applicant’s amendment.  In addition, Examiner has established a prima facie case of obviousness for combining the prior art of record to reject said claims.  With regards to BHOWMIK, Examiner respectfully submits BHOWMIK does read upon the limitation ‘an operation unit that compensates temperature of the thermal pixel to obtain the subject temperature’ 


FINAL REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOVEMELT et al. (US Pub. No.: 2019-0098230) in view of HUANG et al. (US Pub. No.: 2014-0062981) and in view of BHOWMIK et al. .

As per Claim 1 LOVEMELT discloses A thermal image processing system, comprising (Figs. 1a, 7-10): 
an image capture device that captures a visual image and a thermal image of at least one subject under test (Figs. 1a, 7-10 color camera 740 and near infrared camera 730, an infrared/ thermal image 735  that captures a visual image and a thermal image of at least one subject under test - a color image 745 [0061-0063]; Step 820, 830 of obtaining the infrared and RGB video stream obtained from the near infrared camera and color camera respectively [0066-0067]; Step 910, 920 of capturing the infrared and RGB images of the video stream obtained from the near infrared camera and color camera respectively [0072-0073]); 
and a processor (Figs. 10-11 processing circuitry 1011, 1021, 1031, 1110 [0087]) that fuses the thermal image with the visual image to result in a fused image, and determines an area of the subject under test and accordingly obtains subject temperature of the subject under test (Figs. 7-10 Step 850, 860 generating the foreground and background from the infrared and RGB images [0068]; Step 870, 880, 890 for creating the composited video output based on the foreground and background [0069-0070]; temperature , 
wherein the processor comprises: an image processor that determines a subject area and a background area of the fused image (Figs. 7-9 the foreground is the objects or humans within the subject area of the field of view of the camera system – thermal pixel of the composited image [0061-0064] - background is the remaining area and the surrounding structure [0063] [0069] [0075-0076]);
LOVEMELT does not disclose but HUANG discloses a single thermal pixel (Figs. 11-12 thermally compensated pixel [0017-0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a single thermal pixel as taught by HUANG into the system of LOVEMELT because of the benefit taught by HUANG to disclose improving image quality output by compensation for display corrections whereby LOVEMELT is directed towards image processing for visual display and would benefit from improvements in output image quality.
 and an operation unit that compensates temperature of the thermal pixel to obtain the subject temperature (Fig. 1-2 unit multilayer perceptron - See pages 312 lines 5-10 and III System Overview section; See section C. Fusion of Visual and Thermal Face images on pages 312-313; See Table I page 314 lines 10-16 -- disclosing thermal images to measure the temperature of that which is imaged by the thermal cameras, fusing the visual and thermal images together using varying ratios of how much of the visual and thermal images to use in the weighting of the combination.  Pixel thermal compensation comes about in case where if an individual pixel contains both background and foreground components they are weighted according to the same ratio, otherwise if a pixel only contains the background then the resultant temperature will only be based on the temperature of the background and if a pixel only contains the foreground objects, then the resultant temperature will only be based on the temperature of the foreground).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and an operation unit that compensates temperature of the thermal pixel to obtain the subject temperature as taught by BHOWMIK into the system of LOVEMELT and HUANG because of the benefit taught by BHOWMIK to disclose the use of temperature estimation and compensation based on the combination of the thermal images considering both the foreground and background in the image taking into account both the temperature and the emissivity of the material being 

As per Claim 2 LOVEMELT discloses The system of claim 1, wherein 
the image capture device comprises a visual image sensor and a thermal image sensor that capture the visual image and the thermal image, respectively (visible light sensors and infrared light sensors are used in their respective imaging devices [0026]; where near-infrared camera 1036 includes a sensor detect near-infrared light (NIR light) and a visible light camera 1037 includes visible light sensors [0083]).

As per Claim 3 LOVEMELT discloses The system of claim 1, wherein 
the subject area corresponding to a region of the subject under test and the background area corresponding to a region other than the subject under test (Figs. 8-9 foreground is the objects or humans within the subject area of the field of view of the camera system - background is the remaining area and the surrounding structure as same for Fig. 9 [0065] [0070-0077]); 
 and the operation unit compensates temperature of the thermal pixel according to the subject area, the background area and background temperature (Figs. 1-2 multilayer perceptron - a background temperature estimation unit that determines the background temperature, and a temperature compensation unit that obtains the subject temperature according to the subject area, the background area and the background temperature in pages 312 lines 5-10 and III. System Overview section; See section C. Fusion of Visual and Thermal Face images on pages 312-313; See Table I page 314 lines 10-16 --  pixel thermal compensation comes about in case where if an individual pixel contains both background and foreground components they are weighted according to the same ratio, otherwise if a pixel only contains the background then the resultant temperature will only be based on the temperature of the background and if a pixel only contains the foreground objects, then the resultant temperature will only be based on the temperature of the foreground) (The motivation that applied in Claim 1 applies equally to Claim 3).

As per Claim 4 LOVEMELT discloses The system of claim 3, wherein the image processor comprises (See said analysis for Claim 1): 
a contour determination unit (Fig. 3c, 10 dual camera system 300) that determines a subject contour of the subject under test in the visual image (Fig. 5B using the infrared light that reaches the dual camera system 300, ; and an area determination unit that fuses the thermal image with the visual image, and determines the subject area and the background area in the thermal pixel according to the subject contour  (Figs. 8-11 units of system 1100 Fig. 11 -  Step 850 and Step 860 are the beginnings of generating the foreground and background from the infrared and RGB images, additional processing occurs in Step 870 and Step 880. In Step 890, it creates the composited video output based on the foreground and background [0064-0070] [0071-0077] - Step 890 - generate composited video output based on matte and background video content - Temperature measurements explained in paragraph [0092] disclose that I/O components can measure bio signals such as body temperature and temperature sensor components that detect ambient temperatures for the image processing; Step 930 and Step 940 create the foreground and background from the infrared and RGB images of the respective video streams so that they can be composited together in Step 950 and further processed apply visual effects, sound and light effects to the composited images in the output video stream [0064-0070] [0071-0077]).

As per Claim 5 LOVEMELT discloses The system of claim 3, wherein the operation unit comprises: 
 a background temperature estimation unit that determines the background temperature (Figs. 1-2 multilayer perceptron unit - disclosing a background temperature estimation unit that determines the background temperature, and a temperature compensation unit that obtains the subject temperature according to the subject area, the background area and the background temperature in pages 312 lines 5-10 and III System Overview section; See section C. Fusion of Visual and Thermal Face images on pages 312-313); and a temperature compensation unit that obtains the subject temperature according to the subject area, the background area and the background temperature (Figs. 1-2 multilayer perceptron unit -  pages 312 lines 5-10 and III System Overview section; See section C. Fusion of Visual and Thermal Face images on pages 312-313; See Table I page 314 lines 10-16 --  pixel thermal compensation comes about in case where if an individual pixel contains both background and foreground components they are weighted according to the same ratio, otherwise if a pixel only contains the background then the resultant temperature will only be based on the temperature of the background and if a pixel only contains the foreground objects, then the resultant temperature will only be based on the temperature of the foreground) (The motivation that applied in Claim 1 applies equally to Claim 5).

As per Claim 6 LOVEMELT discloses The system of claim 5, wherein 
 the background temperature estimation unit determines the background temperature according to temperature of one thermal pixel (Figs. 1-2 disclosing a background temperature estimation unit that determines the background temperature - in pages 312 lines 5-10 and III System Overview section; See section C. Fusion of Visual and Thermal Face images on pages 312-313; See Table I page 314 lines 10-16 --  where if an individual pixel contains both background and foreground components they are weighted according to the same ratio, otherwise if a pixel only contains the background then the resultant temperature will only be based on the temperature of the background) (The motivation that applied in Claim 1 applies equally to Claim 6) 
or average temperature of plural thermal pixels of an additionally captured thermal image containing no subject under test (either or).

As per Claim 7 LOVEMELT discloses The system of claim 5, wherein
covering no subject under test of the thermal image (Figs. 7-9 for area corresponding to a region other than the subject under test - foreground is the objects or humans within the subject area of the field of view of the camera system - background is the remaining area and the surrounding structure as same for Fig. 9 [0065] [0070-0077])
 the background temperature estimation unit determines the background temperature according to temperature of one thermal pixel (Figs. 1-2 multilayer perceptron - disclosing a background temperature estimation unit that determines the background temperature - in pages 312 lines 5-10 and III System Overview section; See section C. Fusion of Visual and Thermal Face images on pages 312-313; See Table I page 314 lines 10-16 --  where if an individual pixel contains both background and foreground components they are weighted according to the same ratio, otherwise if a pixel only contains the background then the resultant temperature will only be based on the temperature of the background) (The motivation that applied in Claim 1 applies equally to Claim 7)

As per Claim 11 LOVEMELT discloses A thermal image processing method, comprising (Figs. 1a, 7-10): 
(a) capturing a visual image and a thermal image of at least one subject under test (See said analysis for Claim 1); and (b) fusing the thermal image with the visual image to result in a fused image, and determining an area of the subject under test and accordingly obtaining subject temperature of the subject under test (See said analysis for Claim 1), 
wherein the step (b) comprises: (bl) determining a subject area and a background area of the fused image (See said analysis for Claim 1): 
LOVEMELT does not disclose but HUANG discloses a single thermal pixel (See said analysis for Claim 1)
LOVEMELT and HUANG do not disclose but BHOWMIK discloses and (b2) compensating temperature of the thermal pixel to obtain the subject temperature (See said analysis for Claim 1).

As per Claim 12 LOVEMELT discloses The method of claim 11, 
the subject area corresponding to a region of the subject under test (See said analysis for Claim 3) and the background area corresponding to a region other than the subject under test (See said analysis for Claim 3); 
LOVEMELT and HUANG do not disclose but BHOWMIK discloses and (b2) compensating temperature of the thermal pixel according to the subject area, the background area and background temperature (See said analysis for Claim 3).

As per Claim 13 LOVEMELT discloses The method of claim 12, wherein the step (b1) comprises (See said analysis for Claim 11): 
determining a subject contour of the subject under test in the visual image (See said analysis for Claim 4); 
fusing the thermal image with the visual image (See said analysis for Claim 4), and determining the subject area and the background area in the thermal pixel according to the subject contour (See said analysis for Claim 4).

As per Claim 14 LOVEMELT discloses The method of claim 12, before obtaining the subject temperature, further comprising (prior to the step - Figs. 7-9 the foreground is the objects or humans within the subject area of the field of view of the camera system – thermal pixel of the composited image [0061-0064] - background is the remaining area and the surrounding structure [0063] [0069] [0075-0076]): 
LOVEMELT and HUANG do not disclose but BHOWMIK discloses estimating to obtain the background temperature (See said analysis for Claim 5).

As per Claim 15 LOVEMELT discloses The method of claim 14, wherein 
LOVEMELT and HUANG do not disclose but BHOWMIK discloses the  step of estimating to obtain the background temperature comprises : obtaining the background temperature according to temperature of one thermal pixel (See said analysis for Claim 6) or average temperature of plural thermal pixels of an additionally captured thermal image containing no subject under test (either or).

As per Claim 16 LOVEMELT discloses The method of claim 14, wherein 
covering no subject under test of the thermal image (See said analysis for Claim 7)
LOVEMELT and HUANG do not disclose but BHOWMIK discloses the step of estimating to obtain the background temperature comprises: obtaining the background temperature according to temperature of one thermal pixel (See said analysis for Claim 7)

ALLOWABLE SUBJECT MATTER
Claims 8-10, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-10, 17-19 are allowed.  The following is an examiner’s statement of reasons for allowance: 

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 3, wherein a weighted sum of the subject temperature and the background temperature with weights of corresponding area percentage is equal to the temperature of the thermal pixel”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 3, wherein the subject temperature To is expressed as follows: To = (T*(B + 0) - B*Tb)/O where T represents the temperature of the thermal pixel, B represents the background area, O represents the subject area, and Tb represents the background temperature”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 3, wherein one thermal pixel of the thermal image covers a first subject under test and a second subject under test, a second subject area Obi corresponding to the second subject under test is smaller than a first subject area Oai corresponding to the first subject under test, and a second subject temperature corresponding to the second subject under test is set to a subject temperature in an adjacent thermal pixel covering only the second subject under test, relationship of which being expressed as follows: T = (G1*Tgi + Oai*Toai + Obi*Tobi)/(Oai + Obi + Gl) where Toai represents first subject temperature corresponding to the first subject under test, T represents the temperature of the thermal pixel, Gl represents the background area, and Tgi represents the background temperature”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 12, wherein a weighted sum of the subject temperature and the background temperature with weights of corresponding area percentage is equal to the temperature of the thermal pixel”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 12, wherein the subject temperature To is expressed as follows: To = (T*(B + 0) - B*Tb)/O where T represents the temperature of the thermal pixel, B represents the background area, O represents the subject area, and Tb represents the background temperature”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 12, wherein one thermal pixel of the thermal image covers a first subject under test and a second subject under test, a second subject area Obi corresponding to the second subject under test is smaller than a first subject area Oai corresponding to the first subject under test, and a second subject temperature Tobi corresponding to the second subject under test is set to a subject temperature in an adjacent thermal pixel covering only the second subject under test, relationship of which being expressed as follows: T = (G1*Tgi + Oai*Toai + Obi*Tobi)/(Oai + Obi + Gl) where Toai represents first subject temperature corresponding to the first subject under test, T represents the temperature of the thermal pixel, G1 represents the background area, and Tot represents the background temperature”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

The closest prior art of record LOVEMELT for Claims 8-10, 17-19 does not teach the expressed formulas or formulaic equivalents used to express subject temperature calculations, or teach second subjects under test set to a subject temperature in an adjacent thermal pixel covering only the second subject under test, or teach weighted sums of subject temperatures and background temperatures regarding corresponding area percentages.  LOVEMELT only teaches an image capture device for capturing a visual image and a thermal image of a subject under test, fusing the thermal image with the visual image, and determining an area of the subject under test and subject temperature of the subject under test whereby an image processor determines a subject area and a background area in a thermal pixel of the fused image. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
	Applicant’s arguments necessitated a new ground of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481